Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle et al., US 2012/0324517 in view of Barnett et al., US 2018/0295405.
	Regarding claim 1, Ogle discloses a set-top box comprising: 
	a housing securing a signal input, a signal output, a processor, memory, storage, and network interface therein (figures 1 and 3, paragraph 21-22);  
	a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the network interface (figures 1 and 3, paragraph 21-22);  
	a first wireless transceiver associated with the housing and coupled to the busing architecture, the first wireless transceivers configured to communicate with a proximate wireless-enabled interactive programmable device (figures 1 and 3, paragraph 21-22);  

architecture, the second wireless transceiver configured to communicate with the proximate wireless-enabled interactive programmable device (figures 1 and 3, paragraph 21-22);
	the network interface providing a transmission link with a network (figures 1 and 3, paragraph 16, 21 and 30);  
	the signal input configured to receive a source signal from an external source (paragraph 22);  
	the signal output configured to forward a fully tuned signal to a display (paragraph 22); and 
	the memory accessible to the processor, the memory including processor-executable 
instructions that, when executed, cause the processor to: 
	specify a search operation to identify the proximate wireless-enabled interactive programmable device, wherein the search operation utilizes one or more of the first wireless 
transceiver and second wireless transceiver to wirelessly identify the proximate wireless-enabled interactive programmable device (paragraph 23-24), 
	responsive to identifying the proximate wireless-enabled interactive programmable device, utilize the second transceiver to send and receive wireless data (paragraph 23-24), and 
	utilize the network interface to provide a transmission link for the wireless data with the 
network (paragraph 23-24). 
	Ogle is silent about the second wireless transceiver utilizing a fifth generation wireless signal standard and the wireless data utilizing the fifth generation wireless signal standard.
	In an analogous art, Barnett discloses the second wireless transceiver utilizing a fifth generation wireless signal standard and the wireless data utilizing the fifth generation wireless signal standard (paragraph 41).


	Regarding claim 2, Ogle and Barnett disclose the set-top box as recited in claim 1, wherein the first wireless transceiver and the second wireless transceiver are at least partially integrated (Ogle figure3, paragraph 21). 
 
	Regarding claim 9, Ogle and Barnett disclose the set-top box as recited in claim 1, wherein the network further comprises the Internet (Ogle paragraph 16; Barnett paragraph 34). 
 
	Regarding claim 10, Ogle and Barnett disclose the set-top box as recited in claim 1, wherein the processor-executable instructions that, when executed, cause the processor to specify a search operation to identify the proximate wireless-enabled interactive programmable 
device utilizing near field communications (Ogle paragraph 21-23). 
 
	Regarding claim 11, Ogle and Barnett disclose the set-top box as recited in claim 1, wherein the processor-executable instructions that, when executed, cause the processor to specify a search operation to identify the proximate wireless-enabled interactive programmable 
device utilizing Bluetooth low energy data exchange (Ogle paragraph 21-23). 
 
	Regarding claim 15, Ogle and Barnett disclose the set-top box as recited in claim 1, wherein the first wireless transceiver is configured to communicate with the proximate wireless-enable interactive programmable device via a standard selected from the group consisting of infrared (IR), 802.11, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), Bluetooth, and Bluetooth low energy (Ogle paragraph 21-23). 

	Regarding claim 16, Ogle and Barnett disclose the set-top box as recited in claim 1, wherein the first wireless transceiver is configured to communicate with the proximate wireless-enabled interactive programmable device via a short distance data exchange standard (Ogle paragraph 21-23). 
 
	Regarding claim 17, Ogle and Barnett disclose the set-top box as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device comprises a device selected from the group consisting of personal computers, laptops, tablet computers, smart phones, smart speakers, and smart watches (Ogle paragraph 27). 
 
	Regarding claim 18, Ogle and Barnett disclose the set-top box as recited in claim 1, wherein the display further comprises a device selected from the group consisting of electronic visual display devices and televisions (Ogle figure 1, paragraph 16). 

	Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle in view of Barnett in view of Khan et al., US 10,326,522.
	Regarding claim 3, Ogle and Barnett disclose the set-top box as recited in claim 1.
	Ogle and Barnett wherein the fifth generation wireless signal standard further comprises millimeter wave band technology from 26 GHz to 60 GHz.
	In an analogous art, Khan discloses wherein the fifth generation wireless signal standard further comprises millimeter wave band technology from 26 GHz to 60 GHz (table 1, col. 4, lines 14-21).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ogle and Barret’s set-top box with the teachings of Khan. This is the millimeter 
 
	Claim 20 is rejected on the same grounds as claim 3.

 Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle in view of Barnett in view of Veeramani et al., US 2016/0308917.
	Regarding claim 4, Ogle and Barnett disclose the set-top box as recited in claim 1.
	Ogle and Barret are silent about the second transceiver further comprises a multiple input multiple output (MIMO) antenna. 
	In an analogous art, Veeramani discloses the second transceiver further comprises a multiple input multiple output (MIMO) antenna (Veeramani paragraph 27-29). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ogle and Barret’s set-top box with the teachings of Veeramani. The motivation would have been to process a plurality of signal with the same antenna for the benefit of having a compact device.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle in view of Barnett in view of Matsumoto, US 2020/0395972.
	Regarding claim 5, Ogle and Barnett disclose the set-top box as recited in claim 1.
	Ogle and Barnett the second transceiver further comprises a low-band 5G antenna.
	In an analogous art, Matsumoto discloses the second transceiver further comprises a low-band 5G antenna (paragraph 126). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ogle and Barret’s set-top box with the teachings of Matsumoto. The motivation would have been to receive low band signals for the benefit of processing different signals.

	Regarding claim 6, Ogle and Barnett disclose the set-top box as recited in claim 1.
	Ogle and Barnett the second transceiver further comprises a mid-band 5G antenna.
	In an analogous art, Matsumoto discloses the second transceiver further comprises a mid-band 5G antenna (paragraph 126). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ogle and Barret’s set-top box with the teachings of Matsumoto. The motivation would have been to receive mid band signals for the benefit of processing different signals.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle in view of Barnett in view of Dion et al., US 2019/0089623.
	Regarding claim 8, Ogle and Barnett disclose the set-top box as recited in claim 1.
	Ogle and Barnett are silent about the network further comprises a fifth generation cellular network.
	In an analogous art, Dion discloses the network further comprises a fifth generation cellular network (Dion paragraph 18).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ogle and Barret’s set-top box with the teachings of Dion. The motivation would have been to provide the clients with faster and more efficient network for the benefit of giving quality of service.

	Claim 7 is rejected on the same grounds as claim 8.

Claims 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle in view of Barnett in view of Ogle et al., US 2016/0037203 (from here on Ogle (‘203).
	Regarding claim 12, Ogle and Barnett disclose the set-top box as recited in claim 1.

	In an analogous art, Ogle discloses the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, memory, storage, the first wireless transceiver, and the second wireless transceiver therewith (figures 2-3, paragraph 22-28). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ogle and Barret’s set-top box with the teachings of Ogle (‘203). The motivation would have been to easily upgrade the device for the benefit of giving the latest technology to older equipment.

	Claims 13 and 14 are rejected on the same grounds as claim 12.
 
	Regarding claim 19, Ogle discloses a set-top box comprising: 
	a housing securing a signal input, a signal output, a processor, memory, storage, and network interface therein (figures 1 and 3, paragraph 21-22);  
	a busing architecture communicatively interconnecting the signal input, the signal 
output, the processor, the memory, the storage, and the network interface (figures 1 and 3, paragraph 21-22);  
	a first wireless transceiver associated with the housing and coupled to the busing architecture, the first wireless transceivers configured to communicate with a proximate wireless-enabled interactive programmable device (figures 1 and 3, paragraph 21-22);  
	a second wireless transceiver associated with the housing and coupled to the busing 
architecture, the second wireless transceiver configured to communicate with the proximate wireless-enabled interactive programmable device (figures 1 and 3, paragraph 21-22);  

	the signal input configured to receive a source signal from an external source (paragraph 22);  
	the signal output configured to forward a fully tuned signal to a display (paragraph 22);  
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	receive the source signal from the external source via the signal input, 
	forward the fully tuned signal to the display, 
	specify a search operation to identify the proximate wireless-enabled interactive programmable device, wherein the search operation utilizes one or more of the first wireless 
transceiver and second wireless transceiver to wirelessly identify the proximate wireless-enabled interactive programmable device (paragraph 23-24), 
	responsive to identifying the proximate wireless-enabled interactive programmable device, utilize the second transceiver to send and receive wireless data (paragraph 23-24); and 
	utilize the network interface to provide a transmission link for the wireless data with the 
network (paragraph 23-24).
	Ogle is silent about the second wireless transceiver utilizing a fifth generation wireless signal standard and the wireless data utilizing the fifth generation wireless signal standard.
	In an analogous art, Barnett discloses the second wireless transceiver utilizing a fifth generation wireless signal standard and the wireless data utilizing the fifth generation wireless signal standard (paragraph 41).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ogle’s set-top box with the teachings of Barnett. The motivation would have been to use a set of predetermine rules for the benefit of providing good quality of service.

	In an analogous art, Ogle (‘203) discloses an interactive program guide configured to provide continuously updated interactively navigable menus displaying broadcast scheduling for current and upcoming programming relative to the external source, the interactive program guide configured to provide interactively navigable menus displaying on-site hospitality information (paragraph 16, 20 and 23).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ogle and Barnett’s set-top box with the teachings of Ogle (‘203). The motivation would have been to provide the latest information to the customer the benefit of providing good quality of service.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421